UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 SEC File Number 333-83375 CUSIP Number 43858D 104 NOTIFICATION OF LATE FILING (Check One): x Form 10-Ko Form 20-F¨ Form 11-KoForm 10-Q o Form 10D¨ Form N-SARoForm N-CSR For Period Ended: December 31, 2009 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION HONG KONG WINALITE GROUP, INC. Full Name of Registrant 1204-06, 12/F Wai Fung Plaza, 664 Nathan Road Address of Principal Executive Office (Street and Number) Mongkok, Kowloon, Hong Kong City, State and Zip Code PART II – RULE 12-b 25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) o (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable PART III – NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) The Registrant is unable to file its Form 10-K within the prescribed time period without unreasonable effort or expense due to the fact that it has not completed its review process of financial statements for the fiscal year of 2009. PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Ge Wen(ChiefFinance Officer) 2388-3928 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYes¨No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYeso No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant’s revenues for the fiscal year ended December 31, 2009, will differ significantly from the revenue results reported in the Form 10-K for the fiscal year ended December 31, 2008, as such amounts of revenue have increased from about US$3,532,423 for the corresponding fiscal year in 2008 to what it expects to report will be more than US$7,875,940 for the fiscal year ending December 31, 2009.Due to this increase, the Registrant’s other results of operations will also be significantly impacted. HONG KONG WINALITE GROUP, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:March 31, 2010 By: /s/ Ge Wen ChiefFinance Officer
